Table of Contents UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 10-Q ☑ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 31, 2016 OR ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 000-09358 BULOVA TECHNOLOGIES GROUP, INC. (Exact name of registrant as specified in its charter) Florida (State or other jurisdiction of incorporation or organization) 83-0245581 (IRS Employer Identification No.) 12645 49 th Street North Clearwater, Florida 33762 (Address of principal executive offices) (Zip Code) (727) 536-6666 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: None Securities registered pursuant to Section12(g) of the Act: Common Stock, $.0 0 1 par value (Title of Class) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes ☑ No ☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule405 of RegulationS-T during the preceding 12months (or for such shorter period that the registrant was required to submit and post such files). Yes ☑ No ☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☑ Indicate by check mark whether the registrant is a shell company (as defined in Rule12b-2 of the Exchange Act). Yes ☐ No ☑ As of February 14, 2017, the Company had 498,658,688 shares of Common Stock and 4,000,000,000 shares of Preferred Stock issued and outstanding. EXPLANATORY NOTE The Company has not been able to have its independent auditor complete their review of the financial statements for the three months ended December 31, 2016 as reported in this Form 10Q. The Company understands that this report is deficient because the unaudited financial statements contained in this report for the three months ended December 31, 2016 have not been reviewed by an independent registered public accountant as required by rule 10 - 01(d) regulation S-X. The Company understands that completion of this independent review of its quarterly financial statements and the filing of an amendment will make this report current. When the review is complete, the Company will file an amendment to this report which will include the required certifications of the Company's Principal Executive Officer and Principal Financial and Accounting Officer as required by sections 302 and 906 of the Sarbanes-Oxley Act. Table of Contents BULOVA TECHNOLOGIES GROUP, INC. FORM 10-Q FOR THE QUARTER ENDED DECEMBER 31, 2016 TABLE OF CONTENTS Page PART I – FINANCIAL INFORMATION Item1. Financial Statements 3 Item2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 25 Item4. Controls and Procedures 27 PART II – OTHER INFORMATION Item6. Exhibits 28 Signatures 29 2 Table of Contents PART I Item 1. Consolidated Financial Statements BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS December 31, September 30, (unaudited) ASSETS Cash and equivalents $ $ Accounts receivable, net Inventory Other current assets Current assets from discontinued operations - - Total current assets Fixed assets, net Other assets Goodwill Non-current assets from discontinued operations - - Total Assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIT Accounts payable $ $ Accounts payable – related parties Accrued expenses and other current liabilities Accrued expenses and other current liabilities – related parties Current portion of long term debt Current portion of notes payable – related parties Current liabilities from discontinued operations Total current liabilities Amounts due shareholders Derivative liability Long term debt, net of current portion Notes payable – related parties, net of current portion Long term liabilities from discontinued operations Total liabilities Commitments and contingencies - - Shareholders’ deficit: Preferred stock, $.00001 par, authorized 5,000,000,000 shares; 4,000,000,000 issued and outstanding at December 31, 2016 and September 30, 2016 Common stock, $.001 par; authorized 500,000,000 shares; 478,658,688 and 343,752,151 issued and outstanding at December 31, 2016 and September 30, 2016 Subscription receivable ) ) Additional paid in capital in excess of par Accumulated deficit ) ) Total Bulova Technologies Group, Inc. shareholders’ deficit ) ) Non-controlling interest in BT-Twiss Transport LLC ) Total shareholders’ deficit ) ) Total liabilities and shareholders’ deficit $ $ See accompanying notes to consolidated financial statements. 3 Table of Contents BULOVA TECHNOLOGIES GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS
